                      Case 19-15265     Doc 176     Filed 02/02/20    Page 1 of 16



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND

In Re:                                  )
                                        )
TOUFIC SALIM MELKI                      )      Case No: 19-15265
                                        )      (Chapter 11)
         Debtor                         )
                                        )

 MOTION FOR COMPROMISE OF CONTROVERSY PURSUANT TO FED. R. BANKR.
  P. 9019(a) BETWEEN CYNTHIA SAMAHA NEE MELKI AND DEBTOR NUNC PRO
                        TUNC TO JANUARY 21, 2020

                 TOUFIC SALIM MELKI (the “Debtor(s)”) by and through John D. Burns, Esquire

and The Burns Law Firm, LLC hereby files this Motion for Compromise of Controversy Pursuant

to Fed. R. Bankr. P. 9019(a) Between Cynthia Samaha nee Melki and Debtor Nunc Pro Tunc To

January 21, 2020 (The “Motion”), and states as follows:

                                            JURISDICTION:

                 1.      The Bankruptcy Court has jurisdiction over the Motion pursuant to 28

U.S.C. §§ 1334(a), (b) and 157(b). The Motion is a core proceeding as it relates to administration

of the case, turnover of property of the estate, allowance and disallowance of claims against the

estate, counterclaims by the estate against persons filing claims against the estate, and other

proceedings affecting the liquidation of property of the estate. See, 28 U.S.C. § 157(b)(2)(A), (B),

(C), (E), (O).

                 2.      The remaining matters concerning areas of near pure domestic relations law

presented to the Bankruptcy Court herein (over which no original core federal jurisdiction arises)

may be heard and approved as pendant matters by incorporating any final Order of the Circuit

Court for Montgomery County that arises from prior submission of these matters to that tribunal

for approval by the Domestic Case Motion under 28 U.S.C. § 1367. All issues herein arise from
                       Case 19-15265           Doc 176        Filed 02/02/20         Page 2 of 16



the same common operative nucleus of fact and should be issued in a single Bankruptcy Court

Order for judicial economy and enforcement purposes. Indeed, the Bankruptcy Court has an

obligation to recognize and give full effect to the Order of the Circuit Court resolving the Domestic

Case Motion under the full faith and credit clause of 28 U.S.C. §1738 as a part of resolving the

present Motion despite a lack of original subject matter jurisdiction over pure domestic relations

matters 1.

                                           FACTUAL STATEMENT:

                  3.       On or about April 18, 2019 (the “Petition Date”), the Debtor filed a

 voluntary petition under Chapter 11 of the United States Bankruptcy Abuse Prevention and

 Consumer Protection Act of 2005 (the “Code”) in the United States Bankruptcy Court for the

 District of Maryland. The Debtor is a debtor and debtor in possession under Sections 1106-1107

 of the Code. The Debtor is in possession of all property of the estate. The Trustee and therefore

 here the Debtor has sole standing and capacity to present and file the present Motion arising under

 the plain language of Fed. R. Bankr. P. 9019(a) and therefore does so herewith.

                  4.       This Chapter 11 case contains and has involved much focus upon a domestic

 relations dispute, the essential facts of which follow in this Motion.

                  5.       The Debtor contends he remains married to Cynthia Samaha nee Melki (the

 “Creditor”). The Creditor contends she is divorced from the Debtor. (Collectively, the Creditor and

 Debtor shall be referenced as the “Parties” herein). The Parties remain on appeal on the conceptual



 1 The United Stated Court of Appeals for the Fourth Circuit has instructed that "the full faith and credit statute
 requires a federal court to apply state res judicata law in determining the preclusive effect of a state court judgment."
 Meindl v. Genesys Pac. Tech., Inc. (In re Genesys Data Tech., Inc.) , 204 F.3d 124, 129 (4th Cir. 2000) (citations
 omitted).

                                                             2
                     Case 19-15265         Doc 176       Filed 02/02/20        Page 3 of 16



Constitutional issue concerning the legitimacy of the below described divorce Opinion and Order

issued from the Circuit Court. However, the crux of this Motion and the below described Agreement

that has been arrived at is purposed at resolving the tangible financial disputes and issues that

previously existed between the Parties arising from the domestic relations disputes.

                6.       On or about June 21, 2009, the Parties were married in Lebanon in any

Orthodox Christian ceremony. The Parties have three (3) children from the marriage (the “Children”)

which remain under the age of majority. The Creditor filed a civil complaint for divorce and the

Debtor opposed the divorce. There was much acrimonious litigation between the parties that

consumed years and many thousands of dollars.

                7.    On March 26, 2019, the Circuit Court for Montgomery County, MD (the “Circuit

Court”) entered an Opinion and Order in Civil Case 13142FL (Hereinafter the “Domestic Case”)

which addressed the Creditor’s motion for absolute divorce and Defendant’s responses thereto. (the

“Opinion and Order”) A complete and accurate copy of the “Opinion and Order” is annexed hereto

and incorporated herein by reference as Exhibit 1.

                8.    A Custody Agreement was entered into on October 30, 2017 between the Parties

which arrived at joint legal and shared physical custody and such other terms as are contained therein.

(the “Custody Agreement”). The Parties have recognized in open court on January 21, 2020 that this

Bankruptcy Court has no original jurisdiction over the Custody Agreement and various other domestic

relations issues between the Parties as the Bankruptcy Court is not a tribunal with powers over

divorce matters 2. Accordingly, although there are references in this Motion and in the underlying


2 Accord, Barber v. Barber, 62 U.S. 582, 584 (1858). However, to the extent the Circuit Court approves the
Domestic Case Motion, and issues an Order accordingly, this Court may exercise pendant claim jurisdiction pursuant
to 28 U.S.C. § 1367. See also, United Mine Workers of America v. Gibbs, 383 U.S. 715 (1966). While naturally this
                                                        3
                     Case 19-15265          Doc 176        Filed 02/02/20        Page 4 of 16



hereinafter defined Agreement to concepts of domestic relations outside of the strict monetary claims

and compromises made herein, those are for context only and any such domestic relations

compromises have been submitted to the Circuit Court by Creditor on January 26, 2020 through an

“Uncontested Motion to Modify March 26, 2019 Divorce Order and For Other Relief” (the “Domestic

Case Motion”). A copy of the Domestic Case Motion and the underlying Settlement Agreement and

Release with Exhibit (the “Agreement”) thereto are collectively attached hereto and incorporated

herein as Exhibit 2.

                9.     Among 3 the germane findings of fact and conclusions of law issued by the Circuit

Court in the Opinion and Order was the following: (i) the parties were granted an absolute divorce;

(ii) commencing from November 1, 2018 (and the first of the month thereafter), Debtor was obligated

to pay to Creditor the monthly sum of $9,000.00 as indefinite alimony with credit to Plaintiff for any

pendent lite undifferentiated support through March 26, 2019; (iii) commencing from November 1,

2018 (and the first of the month thereafter) Debtor was to pay child support in the monthly sum of

$4,556.00; (iv) arrears due on the alimony and child support were to be retired by June 1, 2019, and

be subject to enrollment as a judgment at the request of Creditor; (v) Debtor was to pay to the

Creditor the sum of $400,000.00 as a monetary award no later than June 1, 2019, and be subject to

enrollment as a judgment at the request of the Plaintiff; (vi) Debtor was obligated to continue to

maintain health and dental insurance for the Children and pay their unreimbursed medical and dental

expenses; (vii) Debtor was to pay to Creditor $107,000.00 for Creditor’s unreimbursed legal fees and



Bankruptcy Court could exercise related to jurisdiction under 28 U.S.C. § 157(c)(2) as both Parties consent to the
entry of an Order approving the Agreement by this Bankruptcy Court, this may require the involvement of the District
Court which has no direct jurisdiction over domestic relations litigation.
3 The Order and Opinion contain substantial content not incorporated to the present Motion because it is not essential
to the later described terms of what is to be referenced as the Agreement; however, as the Opinion and Order are
                                                          4
                       Case 19-15265         Doc 176        Filed 02/02/20         Page 5 of 16



costs in the Domestic Case and no later than April 1, 2019, and be subject to enrollment as a judgment

at the request of the Creditor; (viii) The sum of $15,000.00 owed by Debtor to Creditor’s Expert Mr.

DeJong, Esquire, was reduced to judgment against Debtor; (ix) Creditor was awarded possession and

use of the marital home at 8931 Edgewood Drive, Gaithersburg, MD 20877 (“Edgewood”) for up to

three (3) years from March 26, 2019 and thereafter may purchase Debtor’s interest in Edgewood or

Creditor may sell Edgewood; (x) the property situate at 9701 Fields Road Apt. 1803 Gaithersburg MD

(“Fields Road”) shall be sold and the Parties shall divide the net proceeds 50%/50%; (xi) Debtor shall

pay to Creditor $103,069 as Creditor’s 20% interest in Retina One, LLC; and (xii) Debtor shall pay to

Creditor $65,887.00 as Creditor’s 25% interest in Cynasa Holdings, LLC.

                 10.      Heretofore, the Parties had extensive and very costly further litigation in the

Circuit Court over the terms of the foregoing Opinion and Order, and Debtor filed a timely appeal

on a number of these issues to the Court of Special Appeals of Maryland (the “Appeal”), which as

docketed covered both the conceptual Constitutional issues concerning a Circuit Court in

Maryland civilly dissolving a religious marriage from Lebanon as well as the financial disputes

between the Parties among other topics arrived at in the Circuit Court.

                 11.      The Parties have also had extensive and very costly further litigation in this

Bankruptcy Court concerning the scope and impact of the automatic stay on various areas of the

Domestic Case and alimony/support matters and a Motion for Appointment of a Trustee, with

opposition, and a partial alleged settlement previously arrived at and opposition thereto. A merits

trial on the Motion for Appointment of a Trustee; the Motion to Enforce Settlement; and an ad




incorporated hereto by reference, their full terms and language control over any summaries set forth in these recitals.
                                                           5
                       Case 19-15265         Doc 176        Filed 02/02/20         Page 6 of 16



hoc Application to Employ Bart Colombo as Special Counsel under 11 U.S.C. § 327(e)4 was set

for January 21, 2020 and January 24, 2020. The adjudication of these matters would have

consumed much time and likely not concluded in the time allotted given the scope of issues

addressed in the pleadings.

                 12.      On January 21, 2020, after literally weeks of work by the undersigned on

settlement matters, intensive meetings with the Debtor and accountant, with the productive

cooperation by Creditor and her domestic counsel, Mr. Gowen 5, Esquire the Parties appeared in

this Bankruptcy Court and after some initial but brief unfortunate opening statement contests, the

undersigned advised the Bankruptcy Court that the parties were on the cusp of a settlement. By

the close of January 21, 2020 after 5:00pm, the Parties had concluded their settlement and placed

it on the record with client testimony. The hearing on January 24, 2020 was retained just to

ensure the settlement could be documented. The Parties had further issues, and by mid-afternoon

they had reached a full complete and binding settlement which was embodied in the Agreement

annexed to this Motion. Dr. Melki again testified on January 24, 2020 that his prior testimony

fully endorsing the Agreement from January 21, 2020 was incorporated; that he had no change of

position on his assent to the Agreement as it was presented and signed, and that most importantly

he could afford the Agreement, given his equivocation on that point which had transpired between

January 21, 2020 and January 24, 2020.

                 13.      Of great personal significance to the Debtor is the fact that the Appeal is



4 This discrete matter was heard on testimonial evidence and the Application denied.
5 Without Mr. Gowen’s active assistance in reaching this debt relief Agreement, the efforts would have been futile.
The estate must recognize Mr. Gowen’s efforts which might have been difficult to obtain when the Parties are deep
into multi-year unproductive litigation. There were no such difficulties here, and the estate is appreciative given the
cost savings of litigation obtained.
                                                            6
                      Case 19-15265         Doc 176        Filed 02/02/20        Page 7 of 16



being retained and prosecuted by Debtor solely limited to those core conceptual Constitutional

issues that are stated in Exhibit B annexed to the Agreement 6, such exhibit having been

“reauthored” to replace the various paragraphs within the Agreement that the rewrite relates to on

the subject of the scope of the surviving Appeal issues.

                14.      Accordingly, as of January 21, 2020, the effective date of the Agreement, the

Parties have agreed as follows on material issues 1:

                Firstly, the lifetime alimony of $9,000.00 per month is reduced to $5,500.00 for 60

months. The commencement date on the reduction is March 1, 2020. The commencement date

on the 60 month period is the date on which the Debtor completes his satisfaction of the Reduced

Sum which is discussed below. If the Debtor fails to be in full compliance with the Agreement

within a year from January 21, 2020, the alimony reverts back to $9,000.00 per month without a

term of limitation. The benefits to the estate and the Debtor of this provision are overwhelmingly

positive. If the Creditor were to have lived 40 years, the alimony quotient payable to her under

the Opinion and Order would have been $4,320,000.00 over her lifetime. The adjustment made

by the Agreement if the Debtor were to satisfy the Reduced Sum presently reduces the term to a

present sum of $330,000.00, a savings of over 90%, and if the Debtor were to satisfy the Reduced

Sum over 6 months as is allowed in the Agreement, the reduction would be $363,000.00, still an

astounding debt reduction. This was a pivotal term for the interests of the estate and the Debtor in

entering into this Agreement.



6 Although counsel for the Debtor on the Appeal John “Jack” Quinn, Esquire had given oral authority on January 21,
2020 to summarize the retained portions of the Appeal to the Constitutional questions relating to the Circuit Court’s
jurisdiction to dissolve the marriage based on separation as set forth in the prior draft of the Agreement, he had a
change of view and on the morning of January 24, 2020 after 10:30am for an 11:00am Bankruptcy Court hearing he
elected to issue a lengthy set of paragraphs rewritten from the early authorized language. Thus, for convenience those
                                                          7
                    Case 19-15265           Doc 176       Filed 02/02/20         Page 8 of 16



                Secondly, the monetary award of $400,000.00 against Debtor and in favor of

Creditor shall be reduced to $200,000.00. This monetary award as reduced shall be satisfied by

payment by Debtor to Creditor in 180 days from January 21, 2020. This plainly on its face

represents a further significant debt relief reduction to the estate and the Debtor from the Creditor.

                Thirdly, Creditor’s attorneys fees recoverable against Debtor fixed in the Opinion

and Order at $107,000.00 are increased to $150,000.00. Timely payment must be made by

$25,000.00 arriving by February 28, 2020 to the Creditor’s attorney and $125,000.00 arriving by

six months from January 21, 2020 to the Creditor’s attorney or such fees and costs escalate by

$100,000.00 further to $250,000.00. This is a significant benefit to the estate given that attorneys

fees which arose in the context of a domestic support order (ie; actual alimony, maintenance and

support) may be assessed against a debtor in appropriate circumstances in a bankruptcy setting

despite the potential absence of such a basis to impose further such fees and costs under state

domestic relations law 7. Creditor’s counsel has averred in the context of this case that the

potential assessable fees substantially exceed $150,000.00 particularly given the questionable stay

relief matters that were litigated over DSO payments by the Debtor through erstwhile counsel, and

exacerbated litigation that was spawned in the Circuit Court on custody/support matters following

the Opinion and Order. Although the Debtor does not agree with the averments of the Creditor on

such litigation, the risk of escalated attorneys fees being assessed against Debtor has now been


paragraph rewrites are attached to and incorporated to the Agreement as “Exhibit B” to ensure Mr. Quinn’s edits and
input was not overlooked.
7 See generally, In re Blaemire, 229 B.R. 665 (Bankr. D. Md. 1999); In re Levin, 306 B.R. 158, 162-163 (Bankr. D.
Md. 2004) (attorneys fees are in nature of support whether or not they would have been under State law); In re Evans,
278 B.R. 408 (Bankr. D. Md. 2002) (even attorneys fees to enforce private school costs represent one inclusive
maintenance obligation). This is not to say that the Bankruptcy Court would have recognized or awarded further
attorneys fees or that the Circuit Court would have awarded further fees; however, that serious risk to the estate is
ameliorated by this Agreement.
                                                          8
                  Case 19-15265         Doc 176      Filed 02/02/20      Page 9 of 16



quantified.

               Fourth, Debtor remains obligated to pay $15,000.00 to DeJong, Creditors’ expert

as set forth in the Opinion and Order by 120 days from January 21, 2020. The foregoing

monetary award payment, the attorneys’ fee payment and the expert payment are categorized as

the “Reduced Sum” in the Agreement and constitute in total $365,000.00.

               Fifth, the Debtor shall convey Edgewood to Creditor by quitclaim deed within 45

days from the Order approving this Motion. This conveys the former marital home to Creditor

and forfeits an interest of the Debtor in such asset of approximately up to $300,000.00 based upon

the estimates of the Parties. This is a benefit to the estate in that it eliminates further litigation

over this asset or disputes on the cost of carry of the Edgewood property while the Creditor

utilized her prior use and possession period of 3 years and contingencies of sale and the like. It

also provides inducement for the Creditor to have provided a $200,000.00 debt relief on the

monetary award not to mention many millions of dollars in alimony debt relief to the estate and

the Debtor. Debtor is responsible for any taxes or recording fees on Edgewood in connection with

such quitclaim transfer.

               Sixth, the Debtor shall convey Fields Road to Creditor by quitclaim deed within

45 days from the Order approving this Motion. This conveys a condo owned jointly by the

Parties to Creditor and forfeits an interest of the Debtor in such asset of approximately up to

$45,000.00 based upon the estimates of the Parties after satisfaction of a mortgage. This is a

benefit to the estate in that it eliminates further litigation over this asset or disputes on the cost of

carry of the Fields Road property while the parties further litigated matters. It also provides



                                                    9
                   Case 19-15265          Doc 176       Filed 02/02/20        Page 10 of 16



inducement for the Creditor to have provided a release of her interest under the Opinion and Order

in Cynasa and Retina One to the Debtor not to mention also $200,000.00 debt relief on the

monetary award not to mention many millions of dollars in alimony debt relief to the estate and

the Debtor. Debtor shall use the rents prior to the quitclaim delivery to pay down the mortgage

and thereafter Creditor shall assume the lease and manage the Fields Road property as is

appropriate to her interests by retention or sale following the quitclaim. Creditor is responsible

for any taxes or recording fees on Edgewood in connection with such quitclaim transfer.

                Seventh, the Creditor shall surrender her interests awarded by the Circuit Court

in Cynasa and Retina One to Debtor. The Debtor may sell the South Riding property that is

owned by Retina One by sale free and clear within this Court and must satisfy the Reduced Sum

from such South Riding Property before the estate receives any financial proceeds from the sale.

The residual shall be held as is necessary pending further Court Order on the administrative

expenses and other claims from the estate prior to any proceeds passing to the Debtor. The estate

retains Cynasa and its real property free and clear of the interests of Creditor; provided, however

that any disposition or use of Cynasa and its real property are subject to further Bankruptcy Court

order. The Debtor must timely comply with the provisions 8 concerning payment of the Reduced

Sum, and transfer the Edgewood and Field Roads properties to Creditor before receiving the

benefit to the estate of receipt of Cynasa and Retina One free and clear of Creditors’ interest

therein.

                Eighth, Debtor is able to retain his Appeal as it relates to the Constitutional issues

or those pertaining to Exhibit B of the Agreement. The Debtor has bargained for and obtained a


8 As was recognized on the record on January 24, 2020, there is a typographical error on the Agreement which should
                                                        10
                    Case 19-15265            Doc 176         Filed 02/02/20         Page 11 of 16



right from Creditor to continue his appeal through the Court of Special Appeals to a final Order

on the conceptual legitimacy of the divorce itself that was set forth in the Opinion and Order. The

Debtor must deposit by February 15, 2020 into the escrow IOLTA account of Creditor’s attorney

the sum of $50,000.00 as a “bond” to be applied against the attorneys fees of the Creditor’s

attorney if the Debtor fails to prevail on his Appeal. If the Debtor prevails on his Appeal, this sum

must be returned to the estate within 10 days. If the Creditor prevails on the Appeal the sum is

forfeit to the Creditor’s attorney as attorneys fees. This is a provision of the Agreement which

truly pertains to a domestic relations issue upon which the only direct link to the Bankruptcy

Court’s jurisdiction is the posting of $50,000.00 by the Debtor for and indemnity of attorneys fees.

Naturally, the source of these monies is pivotal to the Agreement, because if the Debtor posts

property of the estate for a litigation that will produce no financial gain to the estate (it is a pure

issue of law on whether a divorce decree entered in Maryland comports with the nature of the

marriage under an Orthodox Christian ceremony in Lebanon), then the Debtor may need to take

action to replenish the funds to the estate from family or other gift sources given concerns

espoused at the hearing sessions recently conducted whether this is a proper use of property of the

estate. Irrespective of this potentially important issue between the Bankruptcy Court and the

Debtor, the Agreement calls for the posting of $50,000.00 to Creditor’s attorney on or before

February 15, 2020, and the Debtor must comply if he wishes to proceed with the Appeal as

limited hereby. The Circuit Court retains jurisdiction over the set off or application of these funds

to the Creditor’s counsel for enforcement purposes.

                 Ninth, the Agreement contains provisions on the release of the Debtor’s passport,


read (G), (H), and (I) not (H), (I) and (J) in this respect at paragraph Miscellaneous (J).
                                                            11
                 Case 19-15265        Doc 176     Filed 02/02/20      Page 12 of 16



his children’s passports and abstaining from visitation, pre-school fees, transportation to

school; custody/support issues here. The Parties have memorialized matters in the Agreement

concerning various domestic relations issues or matters over which this Bankruptcy Court has no

direct jurisdiction such as passport releases or travel matters or custody/support matters, and

suffice it to say these are noted herein so that it is clear that the Agreement contains terms on such

matters. The Agreement as previously noted has been first submitted to the Circuit Court for

approval. These matters have no benefit or detriment to the estate or the Debtor as a debtor in

possession.

              Tenth, the Agreement contains a mutual waiver and release other than for

enforcement of the Agreement. A fee shifting provision exists such that any party not prevailing

must pay reasonable attorneys fees and costs. There is an integration clause, and no fault against

drafter for ambiguity clause. Parties have a three default rule, two are curable after notice, and the

third is not curable absent consent from the adverse person/entity. Further provisions apply which

can be read from the annexed Agreement hereto.

              Eleventh, the Agreement is contingent upon the prior approval by the Circuit

Court of the domestic relations matters as has been set forth in the Domestic Case Motion by Mr.

Gowen, so that the Bankruptcy Court is not issuing an advisory opinion on such matters. Once an

Order is entered by the Circuit Court, then the Bankruptcy Court may enter an Order approving

the Agreement in toto both by approving the financial terms which are core proceedings, and as

earlier noted approving the domestic relations Order that is issued on the Domestic Case Motion

on the jurisdictional grounds previously outlined, or otherwise as the Bankruptcy Court sees fit.



                                                  12
                   Case 19-15265      Doc 176      Filed 02/02/20      Page 13 of 16



There is no extension of time for the Parties performance of their duties under the Agreement whil

the Domestic Case Motion or this Motion are pending with the respective tribunals.

                                      LEGAL BASIS FOR RELIEF:

               15.      Rule 9019(a) of the Federal Rule of Bankruptcy Procedure authorizes a

bankruptcy court to approve compromises or settlements. Rule 9019(a) affords the Court broad

authority to consider and approve compromises and settlements to avoid the time and expense of

litigating controversial claims. In re Frye, 216 B.R. 166, 170 (Bankr. E.D. Va. 1997).

               16.      The standard for evaluating a proposed settlement is whether the compromise

is in the best interests of the estate and is not attended by fraud or other inequitable circumstances

which would shock the court’s conscience. See Protective Comm. for Indep. Stockholders of T.M.T.

Trailer Ferry, Inc., v. Anderson, 390 U.S. 414 (1968). A court must make an informed, independent

judgment of the advisability of a proposed settlement considered in light of all relevant circumstances.

See Id. at 424.

                  17.   In reviewing the proposed settlement, “the court is to consider the probability

of the trustee’s success in any ensuing litigation, any collection difficulties, the complexity, time and

expense of the litigation, and the interests of creditors with proper deference to their reasonable

views.” In re Austin, 186 B.R. 397, 400 (Bankr. E.D. Va. 1995). However, the court should not

substitute its judgment for that of the trustee or debtor in possession in deciding to enter into a

proposed compromise. See Matter of Carla Leather, Inc., 44 B.R. 457, 465 (Bankr. S.D.N.Y. 1984),

aff’d 50 B.R. 764 (S.D.N.Y. 1985).

                  18.   To approve a settlement, the Court need not determine that the debtor or trustee



                                                   13
                  Case 19-15265        Doc 176      Filed 02/02/20      Page 14 of 16



ultimately would prevail in the litigation. Austin, 186 B.R. at 400. The Court may approve a

settlement, even in the face of objections, so long as the settlement is in the best interest of the estate

as a whole and does not fall “below the lowest point in the range of reasonableness.” Austin, 186

B.R. at 400, citing Cosoff v. Rodman (In re W.T. Grant Co.), 699 F.2d 599, 608 (2nd Cir.), cert.

denied, 464 U.S. 822 (1983).

                19.     Settlements are to be encouraged by the courts, and it should not be the

intention of courts to discourage them. See U.S. ex rel. Rahman v. Oncology Associates, P.C., 269

B.R. 139, 149 (D. Md. 2001), aff’d 61 Fed. Appx. 860 (4th Cir. 2003).

                20.     Here, the Debtor submits that there is ample justification to approve this

Consent Order even though it is contingent upon the approval of the Agreement by the Circuit Court

as to domestic relations matters within the Agreement. Cause exists to afford further relief. The

Debtor(s) relies/rely upon the Motion pursuant to Local Rule 9013-2 and declines to submit a

Memorandum at this time.

ANY OBJECTION TO THIS NOTICE MUST BE FILED WITH THE OFFICE OF THE CLERK,
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF MARYLAND, 6500
Cherrywood Lane, Suite 300, Greenbelt, MD 20707 NO LATER THAN TWENTY-ONE (21) DAYS
FROM THE SERVICE OF THIS NOTICE AND A COPY MUST BE SERVED UPON AND
RECEIVED BY UNDERSIGNED COUNSEL. IF NO OBJECTIONS ARE TIMELY FILED, THE
PROPOSED ACTION MAY BE APPROVED WITHOUT FURTHER ORDER OR NOTICE. THE
COURT, IN ITS DISCRETION, MAY CONDUCT A HEARING OR DETERMINE THE MATTER
WITHOUT A HEARING REGARDLESS OF WHETHER AN OBJECTION IS FILED. AN
OBJECTION MUST STATE THE FACTS AND LEGAL GROUNDS ON WHICH THE
OBJECTION IS BASED AND THE BELOW REFERENCED COUNSEL IS TO BE CONTACTED
IF PARTIES IN INTEREST HAVE QUESTIONS.




                                                    14
           Case 19-15265       Doc 176      Filed 02/02/20    Page 15 of 16



         WHEREFORE, the Debtor respectfully requests that the Bankruptcy Court enter an
Order:
         (i)     Granting the Motion; and
         (ii)    Entering an Order approving the Agreement Nunc Pro Tunc that is annexed
                 hereto; and
         (iii)   Granting such other and further relief as equity and justice may require.
                                Respectfully Submitted,
                                -------/S/ John D. Burns---------
                                ________________________________________
                                John D. Burns, Esquire (#22777)
                                The Burns LawFirm, LLC
                                6303 Ivy Lane; Suite 102
                                Greenbelt, Maryland 20770
                                (301) 441-8780
                                info@burnsbankruptcyfirm.com
                                Counsel for the Debtor




                                           15
                   Case 19-15265          Doc 176       Filed 02/02/20       Page 16 of 16



                                     CERTIFICATE OF SERVICE

              I hereby certify that on this 2nd day of February, 2020, a copy of the foregoing
Motion, Exhibits and Order was served via first-class mail, postage prepaid, or by ECF, upon:

VIA ECF:
Lynn A. Kohen lynn.a.kohen@usdoj.gov

Jeffrey M. Orenstein jorenstein@wolawgroup.com

Jeffrey M. Sherman jeffreymsherman@gmail.com,
elmoyer99@gmail.com

US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV

cgowen@gowensilva.com

rstolker@stolker.com

VIA MAIL:
Dr. Toufic Melki
1014 Willow Leaf Way
Potomac, MD 20854

(Matrix of creditors as redacted)

                                                                     -----/S/ John D. Burns---------
                                                                     __________________________
                                                                     John D. Burns
1
 Naturally, the terms of the Agreement which is annexed to the Motion control over any summary of them contained
herein.
